                                    Case 2:19-cv-05444-DMF Document 30 Filed 03/16/20 Page 1 of 10



                               1   David S. Gingras, #021097
                                   Gingras Law Office, PLLC
                               2   4802 E. Ray Road, #23-271
                                   Phoenix, AZ 85044
                               3   Tel.: (480) 264-1400
                                   Fax: (480) 248-3196
                               4   David@GingrasLaw.com
                               5   Attorney for Defendant Dirty World, LLC
                               6
                               7
                               8                           UNITED STATES DISTRICT COURT
                               9                                  DISTRICT OF ARIZONA
                              10
                              11
                              12
                                   John Laake a/k/a Winter Laake,             Case No. 19-cv-5444-DMF
                              13
                                        Plaintiff,                            MOTION TO DISMISS
                              14
GINGRAS LAW OFFICE, PLLC




                                          v.
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16   Dirty World, LLC d/b/a TheDirty.com
                                   and John Doe,
                              17
                                        Defendants.
                              18
                              19         Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant Dirty World, LLC (“Dirty World”)
                              20   respectfully moves for an order dismissing Plaintiff’s First Amended Complaint (Doc.
                              21   #29) as to Dirty World, without leave to amend.
                              22         I.          PRELIMINARY ISSUES
                              23         In order to avoid any confusion, some preliminary comments are offered prior to
                              24   addressing the merits. First, as the Court is aware on January 14, 2020, the undersigned
                              25   filed a Notice re: Non-Representation (ECF Doc. #21). In this notice, the undersigned
                              26   explained that he had previously represented Dirty World in the past, but he did not
                              27   represent Dirty World, LLC with respect to this case. At the time the notice was filed,
                              28   this statement was accurate.
                                    Case 2:19-cv-05444-DMF Document 30 Filed 03/16/20 Page 2 of 10



                               1         Since then, on February 26, 2020, the Court issued an Order (Doc. #23) striking
                               2   Mr. Laake’s previous First Amended Complaint (Doc. #22) for technical reasons. Despite
                               3   this, on February 28, 2020, a deputy U.S. Marshal served the undersigned with a copy of
                               4   the stricken Complaint. Finally, on March 6, 2020, the District Judge issued an Order
                               5   (Doc. #26) granting leave for Mr. Laake to file his First Amended Complaint (with
                               6   certain limitations based on the prior Report and Recommendation of this Court). Having
                               7   received leave of court, Mr. Laake re-filed his First Amended Complaint (Doc. #29) on
                               8   March 13, 2020.
                               9         In light of this somewhat messy procedural history, the Court and Mr. Laake are
                              10   informed that the undersigned has now been retained to represent Dirty World in this
                              11   matter. In any event, for the reasons explained below, taking the factual allegations as
                              12   true and construing them in a light most favorable to the Plaintiff, Mr. Laake’s Amended
                              13   Complaint fails to state any claims upon which relief may be granted as to Dirty World.
                              14   For that reason, the Amended Complaint should be dismissed as to Dirty World, and such
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   dismissal should be without leave to amend.
     PHOENIX, AZ 85044




                              16         II.     SUMMARY OF CASE
                              17         In its screening order dated November 26, 2019 (Doc. #12), the Court analyzed Mr.
                              18   Laake’s initial Complaint and noted it appeared to state two claims for relief: 1.) federal
                              19   copyright infringement, and 2.) defamation under Arizona state law. The Court further
                              20   expressed concerns regarding whether these claims were tenable in light of the
                              21   Communications Decency Act, 47 U.S.C. § 230 (the “CDA”) and the Digital Millennium
                              22   Copyright Act, 17 U.S.C. § 512 (the “DMCA”), but it reserved those issues for
                              23   consideration at a later time.
                              24         Mr. Laake’s current Amended Complaint continues to assert the same two claims,
                              25   although the terms “libel”, “slander” and “defamation” are used interchangeably.
                              26   Whether Mr. Laake refers to his claim as “libel”, “defamation”, or “slander” is not
                              27   significant because Arizona’s single publication statute limits defamation plaintiffs to a
                              28   single cause of action per-publication, regardless of how the claim is styled. See A.R.S. §
                                                                                 2
                                       Case 2:19-cv-05444-DMF Document 30 Filed 03/16/20 Page 3 of 10



                               1   12–651(A) (providing, “No person shall have more than one cause of action for
                               2   damages for libel, slander, invasion of privacy or any other tort founded upon a single
                               3   publication, exhibition or utterance … .”) (emphasis added). This rule expressly applies
                               4   to information published on the Internet. See Larue v. Brown, 235 Ariz. 440, 445, 333
                               5   P.3d 767, 772 (App. 2014) (explaining, “The policy concerns behind the single
                               6   publication rule apply with equal or more force to Internet publication.”)
                               7           In short, if Mr. Laake believes he has been harmed by false information published
                               8   on the Internet, A.R.S. § 12–651(A) permits him to proceed with a single1 cause of action
                               9   to redress that harm, however the claim is denominated. For ease of reference, this
                              10   motion will refer to Mr. Laake’s claim as one for defamation.
                              11           As explained herein, Mr. Laake’s defamation claim is (as the Court suggested)
                              12   barred by the CDA as it relates to Dirty World. Put simply, Mr. Laake is free to pursue
                              13   claims against the original author of the disputed statement, but the CDA does not permit
                              14   Mr. Laake to sue Dirty World for simply “allowing” this statement to appear on its
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   website, which is exactly what the Complaint alleges.
     PHOENIX, AZ 85044




                              16           As for Mr. Laake’s copyright infringement claim, although the theory may also be
                              17   precluded by the safe-harbor provisions of the DMCA or the fair use provisions of 17
                              18   U.SC. § 107, it is not necessary to reach those questions at this time. This is so because
                              19   “the DMCA safe harbors are affirmative defenses … .” Columbia Pictures Indus., Inc. v.
                              20   Fung, 710 F.3d 1020, 1039 (9th Cir. 2013). Like any defense, it is not necessary to reach
                              21   the DMCA because Mr. Laake’s infringement claim fails on its face for other reasons.
                              22           Specifically, Mr. Laake has not alleged that the photograph in question has been
                              23   registered with the U.S. Copyright Office. Accordingly, pursuant to 17 U.S.C. § 411(a),
                              24   Mr. Laake is not permitted to proceed with an infringement claim at this time, and the
                              25   claim must therefore be dismissed. Both points are explained further herein.
                              26
                              27   1
                                    Dirty World is not suggesting that A.R.S. § 12–651(A) has any impact on Mr. Laake’s
                                   copyright infringement claim as this claim has different elements than a cause of action
                              28
                                   for defamation.
                                                                               3
                                    Case 2:19-cv-05444-DMF Document 30 Filed 03/16/20 Page 4 of 10



                               1         III.    ARGUMENT
                               2                a. 17 U.S.C. § 411(a) Bars Suits Over Unregistered Copyrights
                               3          In its earlier screening order, the Court correctly noted that copyright infringement
                               4   claims generally contain two basic elements: “To prove copyright infringement, a
                               5   plaintiff must demonstrate (1) ownership of the allegedly infringed work and (2) copying
                               6   of the protected elements of the work by the defendant.” Unicolors, Inc. v. Urban
                               7   Outfitters, Inc., 853 F.3d 980, 984 (9th Cir. 2017) (quoting Pasillas v. McDonald’s Corp.,
                               8   927 F.2d 440, 442 (9th Cir. 1991)). This Court noted Mr. Laake’s pleading appeared to
                               9   allege facts sufficient to establish both elements.
                              10          Although the Court’s legal analysis of this claim was correct, it was incomplete.
                              11   In addition to ownership and unauthorized copying, more is required for a plaintiff to
                              12   plead a colorable infringement claim. Specifically, due to the requirements of 17 U.S.C. §
                              13   411(a), the plaintiff must also allege that the work in question has been registered with
                              14   the U.S. Copyright Office. When such an allegation is lacking, the claim is not tenable.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15          This is so because Section 411(a) provides: “no civil action for infringement of the
     PHOENIX, AZ 85044




                              16   copyright in any United States work shall be instituted until ... registration of the
                              17   copyright claim has been made in accordance with this title.” To satisfy this requirement,
                              18   the plaintiff must allege that an application for registration has been submitted to the U.S.
                              19   Copyright Office and a certificate of registration has actually been issued by the
                              20   Copyright Office for the work in question. See Fourth Estate Public Benefit Corporation
                              21   v. Wall-Street.com, LLC, ___ U.S.___, 139 S.Ct. 881, 203 L.Ed.2d 147 (2019) (affirming
                              22   dismissal of infringement claim where plaintiff failed to allege certificate of registration
                              23   was issued by the Copyright Office). Indeed, the U.S. Supreme Court’s recent decision
                              24   on this point in Fourth Estate overruled prior Ninth Circuit law which had held a plaintiff
                              25   need only apply for a registration certificate, not that a certificate actually be issued. See
                              26   Cosmetic Ideas, Inc. v. IAC/Interactivecorp, 606 F.3d 612, 612 (9th Cir. 2010) (holding
                              27   “receipt by the Copyright Office of a complete application satisfies the registration
                              28   requirement of § 411(a).”), overruled by Fourth Estate, supra.
                                                                                 4
                                       Case 2:19-cv-05444-DMF Document 30 Filed 03/16/20 Page 5 of 10



                               1           Based on Section 411(a) and the Supreme Court’s decision in Fourth Estate, Mr.
                               2   Laake’s infringement claim must be dismissed because nowhere does he allege that a
                               3   certificate of registration has actually been issued for the work allegedly infringed.
                               4   Accordingly, Mr. Laake has not shown compliance with 17 U.S.C. § 411(a), and his
                               5   infringement claim must be dismissed for that reason.
                               6                  b. Plaintiff’s Defamation Claim Is Barred By 47 U.S.C. § 230(c)(1)
                               7           Mr. Laake’s Amended Complaint is clear—he claims he was defamed by a short
                               8   statement authored by an anonymous individual sued as “JOHN DOE”. See First
                               9   Amended Complaint at ¶ 7. Mr. Laake pleads no facts showing that this unknown
                              10   individual was employed by, or associated in any way with, Dirty World, LLC.
                              11           Instead, Mr. Laake blames Dirty World simply because it “provided” a platform
                              12   (i.e., a website) which “allowed” John Doe to published the allegedly2 false statements
                              13   about Mr. Laake. Indeed, in Paragraph 28 of the First Amended Complaint, Mr. Laake
                              14   offers a colorful analogy of Dirty World’s role, likening it to Mary Surratt who was
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   convicted of conspiring in the assassination of President Abraham Lincoln:
     PHOENIX, AZ 85044




                              16
                                          During Pres. Abraham Lincoln’s assassination, conspirator Mrs. Mary
                              17          Surratt handed the co-conspirators carbines and allowed the use of her home
                                          to them to plot the murders of Lincoln’s cabinet members. She further
                              18          provided the co-conspirators with a lodging place wherein they could dwell.
                              19          Mrs. Surratt was hung for her crimes. Similarly herein, the Defendant The
                                          Dirty, through their website platform, provides a place for the co-Defendant
                              20          the "psychic vampire slayer" to lodge his/her libelous statements and railings
                              21          wrongfully against the Plaintiff. With their words they effectively “murder”
                                          the plaintiff, by damaging his reputation. The Dirty enables the co-Defendant
                              22          John Doe by hosting the website which caters to the libel, which effectively
                                          murders the Plaintiffs reputation and puts Plaintiff risk of actually being
                              23          murdered, as the Defendant The Dirty has wrongfully claimed that he is a
                              24          human trafficker rapist. These Defendants must be held to account.
                                          (emphasis added)
                              25
                              26   2
                                    For the purposes of this motion, the Court may assume the speech in question is false
                              27   and would otherwise be actionable as those points are not relevant to the application of
                                   CDA immunity. See, e.g., Global Royalties, Ltd. v. Xcentric Ventures, LLC, 544
                              28
                                   F.Supp.2d 929 (D.Ariz. 2008) (describing narrow scope of issues relevant to CDA).
                                                                              5
                                    Case 2:19-cv-05444-DMF Document 30 Filed 03/16/20 Page 6 of 10



                               1          As creative and dramatic as this example may be, it has no application here. This
                               2   is so because unlike the crime committed by Mrs. Surratt—conspiracy to assassinate the
                               3   President (which remains a crime prohibited by 18 U.S.C. § 1751(d))—in the context of
                               4   Internet publications and online speech, the law currently does not recognize, nor permit,
                               5   the same type of “co-conspirator” liability.
                               6          The reasons for this are explained at length in Jones v. Dirty World Ent.
                               7   Recordings, LLC, 755 F.3d 398 (6th Cir. 2014) (a copy of which was provided to Mr.
                               8   Laake prior to the filing of this motion), a case involving virtually identical claims
                               9   against Dirty World. As Jones explains, if defamatory statements are posted on
                              10   TheDirty.com by a third party user of the site, an aggrieved person is not without a
                              11   remedy – they remain free to sue the author of the statements in question. Indeed, here
                              12   Mr. Laake is doing precisely that – in addition to suing Dirty World, he is also pursuing
                              13   claims against the “John Doe” author of the statement in question.
                              14          In this context, unlike the example of Mrs. Surratt, the law simply does not permit
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   a person in Mr. Laake’s position to impose joint liability on a website provider simply for
     PHOENIX, AZ 85044




                              16   providing a “platform” or a “forum” where others have posted allegedly harmful
                              17   statements. On the contrary, Congress expressly abolished this form of secondary liability
                              18   in 1996 when the CDA was passed, and regardless of the wisdom of that rule, only
                              19   Congress is vested with the power to reconsider it; “Plaintiff argues that [CDA immunity]
                              20   … is bad policy. Yet, it is not the role of the federal courts to second-guess a clearly
                              21   stated Congressional policy decision.” Noah v. AOL Time Warner, Inc., 261 F.Supp.2d
                              22   532, 539 n.5 (E.D.Va. 2003).
                              23          In addition to the Sixth Circuit’s decision in Jones, many courts agree the CDA
                              24   bars claims exactly like those Mr. Laake asserts here: “Parties complaining that they were
                              25   harmed by a Web site’s publication of user-generated content have recourse; they may
                              26   sue the third-party user who generated the content, but not the interactive computer
                              27   service that enabled them to publish the content online.” Doe v. MySpace, Inc., 528 F.3d
                              28   413, 419 (5th Cir. 2008); see also S.C. v. Dirty World, LLC, 2012 WL 3335284, *4
                                                                                  6
                                    Case 2:19-cv-05444-DMF Document 30 Filed 03/16/20 Page 7 of 10



                               1   (W.D.Mo. 2012) (granting summary judgment in favor of Dirty World based on CDA
                               2   immunity because: “a third party unilaterally created and submitted the [actionable
                               3   speech] without specific instructions or requests from the Defendants to do so. This is
                               4   precisely the type of situation that warrants CDA immunity.”)
                               5          In response, Mr. Laake may suggest that it is unfair to dismiss his claims against
                               6   Dirty World based on the CDA unless and until the original author of the speech has been
                               7   found. That is simply not a tenable argument. This is so because the Ninth Circuit has
                               8   squarely rejected similar attempts to “plead around” the CDA by plaintiffs who make
                               9   conclusory allegations that a website operator (rather than a third party) created the
                              10   speech in question:
                              11
                                        [F]or a plaintiff to make a plausible claim that [a website owner] authored [a
                              12        review], it must plead facts tending to demonstrate that the ... review was
                                        not, as is usual, authored by a user. A careful reading of the complaint
                              13        reveals that [plaintiff] never specifically alleged that [the website owner]
                              14        authored or created the content of the statements posted under the aegis of
                                        Sarah K, but rather that [the website owner] adopted them from another
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15        website and transformed them into its own stylized promotions on Yelp and
     PHOENIX, AZ 85044




                              16        Google. We have no trouble in this case concluding that threadbare
                                        allegations of fabrication of statements are implausible on their face and are
                              17        insufficient to avoid immunity under the CDA. Were it otherwise, CDA
                                        immunity could be avoided simply by reciting a common line that user-
                              18        generated statements are not what they say they are. It cannot be the case that
                              19        the CDA and its purpose of promoting the “free exchange of information and
                                        ideas over the Internet” could be so casually eviscerated.
                              20
                              21   Kimzey v. Yelp!, Inc., 836 F.3d 1263, 1268–69 (9th Cir. 2016) (emphasis added)
                              22   (affirming Rule 12(b)(6) dismissal based on CDA immunity because the Complaint failed
                              23   to contain any facts plausibly showing the website operator [Yelp] created the allegedly
                              24   actionable speech) (internal citations/quotations omitted).
                              25          A similar scenario occurred in Nemet Chevrolet, Ltd. v. Consumeraffairs.com,
                              26   Inc., 591 F.3d 250 (4th Cir. 2009). In that case, the plaintiff (a car dealership) sued the
                              27   operator of a consumer review website for publishing numerous allegedly false reviews.
                              28   In response, the website owner asserted CDA immunity in a Motion to Dismiss.
                                                                                7
                                       Case 2:19-cv-05444-DMF Document 30 Filed 03/16/20 Page 8 of 10



                               1           The plaintiff argued its Complaint contained sufficient facts to plausibly defeat
                               2   CDA immunity because, among other things, it was not able to identify the authors of
                               3   every disputed post, thus raising the possibility the posts were created by the website
                               4   owner (in which case the CDA would not apply). The District Court rejected this
                               5   argument and the Court of Appeals affirmed, finding CDA immunity could not be
                               6   overcome based on conclusory and unsupported allegations that a website owner (rather
                               7   than a third party user of the website) somehow created the actionable speech:
                               8
                                           Nemet has not pled that Consumeraffairs.com created the allegedly
                               9           defamatory eight posts based on any tangible fact, but solely because it
                                           (Nemet) can’t find a similar name or vehicle of the time period in Nemet’s
                              10           business records. Of course, the post could be anonymous, falsified by the
                              11           consumer, or simply missed by Nemet. There is nothing but Nemet’s
                                           speculation which pleads Consumeraffairs.com’s role as an actual author in
                              12           the Fabrication Paragraph.
                                           *       *      *
                              13
                                           Nemet has thus failed to nudge its claims that Consumeraffairs.com is an
                              14           information content provider for any of the twenty posts across the line
GINGRAS LAW OFFICE, PLLC




                                           from the “conceivable to plausible.” As a result, Consumeraffairs.com is
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                                           entitled to § 230 immunity and the district court did not err by granting the
                              16           motion to dismiss.

                              17
                              18   Nemet Chevrolet, 591 F.3d at 259–60.

                              19           In sum, cases like Nemet and Kimzey establish a very clear and simple rule:

                              20   plaintiffs who want to pursue a defamation claim based on speech published on the

                              21   Internet must undertake efforts to identify the author of the speech first.3 If those efforts

                              22   are successful, and assuming the facts and the law otherwise support liability, the plaintiff

                              23   can proceed with his or her suit against the author. Beyond this, and in the absence of

                              24   non-speculative facts showing that a website owner itself created or materially altered the

                              25   speech in question, CDA immunity will bar the plaintiff’s suit.

                              26   3
                                    A complete discussion of the legal and procedural requirements for a plaintiff seeking to
                              27   unmask an anonymous Internet speaker is beyond the scope of the current motion.
                                   However, helpful cases on this point include Mobilisa v. Doe, 217 Ariz. 103, 170 P.3d
                              28
                                   712 (App. 2007) and In Re Anonymous Online Speakers, 661 F.3d 1168 (9th Cir. 2011).
                                                                              8
                                       Case 2:19-cv-05444-DMF Document 30 Filed 03/16/20 Page 9 of 10



                               1           Here, Mr. Laake’s Amended Complaint contains no facts showing that Dirty
                               2   World created or materially altered the speech in question. For that reason, Section
                               3   230(c)(1) bars Mr. Laake’s defamation claim as to Dirty World.4
                               4           IV.   CONCLUSION
                               5           For the reasons stated above, Mr. Laake’s First Amended Complaint should be
                               6   dismissed as to Dirty World, LLC pursuant to Fed. R. Civ. P. 12(b)(6). In addition,
                               7   because Mr. Laake has already amended his Complaint numerous times, and because it is
                               8   clear that amendment would be futile as to Dirty World, the dismissal should be without
                               9   leave to amend.
                              10           RESPECTFULLY SUBMITTED: March 16, 2020.
                              11                                                 GINGRAS LAW OFFICE, PLLC
                              12
                              13                                                 _________________________________
                                                                                 David S. Gingras, Esq.
                              14
                                                                                 Attorney for Defendant Dirty World, LLC
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26   4
                                    To be clear, the CDA does not apply to federal intellectual property claims. See 47
                              27   U.S.C. § 230(e)(2). This includes claims for copyright infringement. Perfect 10 v. CCBill,
                                   LLC, 488 F.3d 1102 (9th Cir. 2007). As such, Dirty World agrees the CDA does not
                              28
                                   affect Mr. Laake’s infringement claim which fails for other reasons.
                                                                                9
                                   Case 2:19-cv-05444-DMF Document 30 Filed 03/16/20 Page 10 of 10



                               1                                CERTIFICATE OF SERVICE
                               2
                                   I hereby certify that on March 16, 2020, I transmitted the attached document to the
                               3
                                   Clerk’s Office for filing, and emailed a copy of the foregoing to:
                               4
                               5                                          John Laake
                               6                                      469 Grand Avenue
                                                                       Aurora, IL 60506
                               7                             Via Email Only: wolfloki@yahoo.com
                                                                        Plaintiff Pro Se
                               8
                               9
                              10
                              11                                                           ______________________

                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                               10
